Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is in response to amendment filed on 9/13/22 wherein claims 1-20 are pending, in view of the Patent Board Decision on 3/28/22.
	System claim 13 has been reviewed and is interpreted as a statutory claim in view of pars. 27 and 32.  As stated, the claimed “data store” is a collection of physical drives or other computer-readable memory.

Terminal Disclaimer
Terminal Disclaimer over claims 1-20 of U.S. Patent No. 9,519,555 has been reviewed and entered on 5/31/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad et al (USPN. 8,407,190) in view of Tawri (USPN. 7,885,923).


8.    (Currently Amended) Regarding claim 8, Prahlad discloses a computer-implemented method for synchronous replication in a distributed storage environment the method comprising (col. 11, lines 1-15, all systems and devices of fig. 2 log and analyze performance based on storage policy, Prahlad):
accessing, at a primary data store, a data portion from a client, wherein the primary data store and the secondary data store are configured for eventual consistency synchronous replication (figs. 2 and col. 15, line 63 to col. 16, line 27, see indexing and copying of data, items 130 and 165 on the left and storage manager, synchronization);
transmitting the data portion to the secondary data store to cause recording of the data portion to a log at the secondary data store, (without committing the data portion at the secondary data store) (see figs. 3b, 15 and 16, data is migrated using gateway 1540 to specific cloud systems or different storage types, and fig. 2, col. 19 line 44 to col. 20 line 60, “receive requests from remote devices” “log requests and responses” wherein log request is equated to not copying to the storage);
in addition, Prahlad discloses storing/migrating data to specified locations by the client and or file/object parameters (col. 18, lines 8-27, Prahlad), using index 245 to reflect the location of the file, wherein movement of data between storages involves, movement of associated metadata and index data and tracking information, the index associates, attributes, characteristics and other data classifications associated with the file content (col. 17, lines 20-37) and migrating/copying data including secondary cloud storage using an audit policy, policies, approval and actions (col. 24, lines 37-67), Prahlad further describes manipulating data according to storage policies (col. 55, lines 8-24) and further describes gaining access and notifying in a multi cloud storage architecture (fig. 16 and 21, col. 24, lines 39-67),
but Prahlad does not explicitly teach without committing the data portion at the secondary data store, or that the log is configured to be replayed.
However, Tawri teaches a replication system wherein replication commands  are configured to delay execution of the request until all writes for the relevant consistency interval have been received/read from the log and stored (par. 29, lines 7-18, Tawri).
The office finds one skilled in the art would have found it obvious at the time the invention was made to apply Tawri’s method of “delay execution of the request” to Prahlad’s system comprising log structure (col. 56, line 59 to col. 57, line 10, structure such as a log, Prahlad) to perform the transmitting without committing the data portion at the secondary data store, by inserting the “delay execution of the request” into Prahlad’s storage handling policy (col. 11, lines 1-15 and col. 24, lines 37-67, Prahlad).   This implementation of writing/updating data to a log (fig. 2, col. 56, line 59 to col. 57, line 10, structure such as a log, Prahlad) based on delay execution of the request would store to a backup/ secondary storage without committing the second data update at the secondary storage having the updated log (fig. 2, Prahlad).
One would have been motivated to combine Prahlad in view of Tawri for safer data processing in a multi cloud storage and processing architecture 1540  (fig. 16 and 21, col. 24, lines 39-67, Prahlad).
Prahlad in view of Tawri further teach,
The log is configured to be replayed (pars. 163 and 164, “read and ‘replay’ the records from the logs, Tawri) at the secondary data store (see figs. 3b, 15 and 16, data is migrated using gateway 1540 to specific cloud systems or different storage types, and fig. 2, col. 19 line 44 to col. 20 line 60, “receive requests from remote devices” “log requests and responses” wherein log request is equated to not copying to the storage, Prahlad);
based on causing the recording the data portion at the log, committing the data portion at the primary data store (figs. 2 and 11, indexes and item 1150, available in 1 hour (after 1 hour unlocked) and col. 15, line 63 to col. 16, line 27, see indexing and copying of data, Prahlad);
transmitting an acknowledgement of committing the data portion at the primary data store (fig. 2, col. 19 line 44 to col. 20 line 60, “receive requests from remote devices”, "log requests” and “provide responses to remote devices”, note that , see indexes 205, 211, 225, and 261, and see fig. 23, Prahlad).  Note that requests and logs are exchanged between all the devices); and
based on committing the data portion at the primary data store and transmitting the acknowledgment of committing the data portion at the primary data store, committing the data portion at the secondary data store (fig. 2, col. 19 line 44 to col. 20 line 60, “log requests and responses” wherein log request is equated to committing but not copying to the storage, Prahlad), based on accessing and replaying the log of the data portion to cause eventual committal of the data portion (pars. 163 and 164, “read and ‘replay’ the records from the logs” by treating record data in logs as FIFO queues , Tawri).

9. Prahlad/Tawri further teach, wherein transmitting the data portion to the second secondary data store com prises transmitting a geo message, wherein the geo message comprises the data portion and a commit ID (col. 67, lines 3-14, unique identifier and storing/migrating data to specified locations by the client and or file/object parameters col. 18, lines 8-27, Prahlad), wherein the client is associated with a first account assigned to the primary data store for committing data portion associated with the client, wherein the first account is associated with eventual consistency sync replication for storing the data portion from the client, wherein at least a second account is associated with a strong consistency sync replication for storing another data portion from a second client  (col. 67, lines 3-14, unique identifier and storing/migrating data to specified locations by the client and or file/object parameters col. 18, lines 8-27, Prahlad and par. 29, lines 7-18, block/delay actions/requests comprising different storage based on application, Tawri).  Note that multi node/storage systems are handled and managed (figs. 2, 16 and 21, col. 24, lines 39-67, notifying in a multi node/system data store, Prahlad).

10.    Prahlad/Tawri further teach the eventual consistency synchronous replication method further comprising: based on causing the recording of the second data portion to the log at the second secondary data store, receiving an acknowledgment from the second secondary data store that the
second data portion has been recorded to the log (figs. 22 and 23, col. 67, lines 3-23, “asynchronous verification” using communicating between devices and storages and transfer of data, Prahlad).

11.    Prahlad/Tawri further teach wherein committing the data portion at the primary data store comprises writing the data portion to one or more logs at the primary data store, wherein a primary data store object representing the data portion is not accessible until after committing the data portion at the  primary data store (fig. 16 and 21, col. 24, lines 39-67, transmitting data portion, Prahlad, and par. 29, lines 7-18, block/delay actions/requests, Tawri). 

12.   Prahlad/Tawri further teach, wherein committing the data portion at the secondary data store based on accessing and replaying the log of the data portion to cause eventual committal of the data portion is based on  communicating a commit ID to the secondary data store to cause committal of the data portion at the secondary data store (col. 67, lines 3-14, unique identifier and storing/migrating data to specified locations by the client and or file/object parameters col. 18, lines 8-27, Prahlad).

Allowable Subject Matter
	Claims 1-7 and 13-20 are allowable based on the past prosecution including Patent Board Decision on 3/28/22.  Independent claims 1 and 13 at least comprise strong consistency synchronous replication.  Claims 2-7 and 14-20 depend from allowable claims 1 and 13, respectively.

Response to Arguments
Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive. See remarks below.

Examiner notes the TD filed on 5/31/22 overcomes any previous non-prior art rejections.
	
	Applicant alleges the amended claims 8-12 are allowable in view of the amendment.
Examiner disagrees.  The Patent Board Decision ruled that claims 8-12 comprising “eventual consistency synchronous replication” reads on the pending rejection (please refer to the Board Decision).  In addition, the Patent Board indicated the “strong consistency synchronous replication” as claimed in claim 1, and now required in amended system claim 13 overcome the prior art of record.  Applicant has not incorporated any of the “strong consistency synchronous replication” into claim 8.  
The current amendment to claim 8 comprising “transmitting an acknowledgement of committing the data portion at the primary data store” is explicitly taught at fig. 2, col. 19 line 44 to col. 20 line 60, “receive requests from remote devices”, "log requests” and “provide responses to remote devices”, see indexes 205, 211, 225, and 261, and see fig. 23, Prahlad.  Note that requests and logs are exchanged between all the devices coming and going to remote devices.  The management of synchronizing requires all the storage systems/devices communicate and exchange information comprising status and performance, to perform the synchronization.
In addition, the prior art clearly teaches committal of data based on available information comprising logs and replaying log information in a FIFO fashion (see rejection). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of synchronizing logs:
 USPN. 8,626,709  [Wingdings font/0xE0] DETX 13
USPN.  2009/0106455 [Wingdings font/0xE0] fig. 6 and par. 96, messaging, acknowledging and synching

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 30, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153